Voto particular disidente emitido por la
Jueza Presidenta Oronoz Rodríguez.
Disiento del curso de acción propuesto por dos miem-bros de este Tribunal porque su determinación le imprime un carácter jurisdiccional a un requisito de cumplimiento estricto. En su lugar, expediría el auto de certiorari y re-vocaría el dictamen recurrido.
Los hechos que dieron inicio a la controversia ante nuestra consideración son sencillos. La Sra. Ana María González Rodríguez (peticionaria) presentó una apelación ante el Tribunal de Apelaciones doce días antes de que venciese el término correspondiente. Lo notificó a las de-más partes al día siguiente por correo certificado con acuse. Según surge del expediente, la correspondencia le fue devuelta por existir un error en uno de los dígitos del código postal del destinatario. Sin embargo, la peticiona-ria recibió el sobre devuelto luego de transcurrido el tér-mino provisto para efectuar la notificación. Tan pronto se percató de la situación, notificó nuevamente su recurso.
*419El Tribunal de Apelaciones desestimó la apelación por entender que la peticionaria incumplió con el requisito de notificación sin que hubiera justa causa.(1)
Tal y como indica la Opinión disidente, nuestro ordena-miento jurídico desfavorece la desestimación de los recur-sos apelativos por defectos de forma o notificación.(2) Pueblo v. Santana Vélez, 168 DPR 30, 43-44 (2006); Fraya v. A.C.T., 162 DPR 182, 190-191 (2004). A tales efectos, el Art. 4.002 de la Ley de la Judicatura del Estado Libre Aso-ciado de Puerto Rico (Ley de la Judicatura) establece que el Tribunal de Apelaciones “[d]eberá ofrecer acceso fácil, eco-nómico y efectivo a sus procedimientos, eliminando obstá-culos y barreras que impidan impartir justicia apelativa a los ciudadanos con reclamos válidos”. 4 LPRA sec. 24u.
Al promulgar ese cuerpo normativo, el legislador nos impuso la obligación de adoptar las reglas internas que regirían los procedimientos y la organización del Tribunal de Apelaciones. Este mandato legislativo quedó plasmado en el Art. 4.004 de la Ley de la Judicatura, el cual exige que el reglamento contenga “reglas dirigidas a reducir al mínimo el número de recursos desestimados por defectos de forma o notificación” y “reglas que provean oportunidad ra-zonable para la corrección de defectos de forma o notifica-ción que no afecten los derechos de las partes” (Énfasis suplido). 4 LPRA sec. 24w.
Con ello en mente, y en el ejercicio de nuestro poder constitucional de adoptar las normas que rigen los proce-dimientos ante los tribunales, aprobamos el Reglamento del Tribunal de Apelaciones, 4 LPRA Ap. XXII-B, con el propósito de diseñar un sistema que fomente la más sana administración de la justicia. Pérez Soto v. Cantera Pérez, Inc. et al., 188 DPR 98, 104 (2013). En lo pertinente *420al caso de autos, la Regla 12.1 de ese Reglamento establece que las disposiciones sobre los requisitos de forma y noti-ficación “deberán interpretarse de forma que se reduzcan al mínimo las desestimaciones de los recursos”. 4 LPRA Ap. XXII-B. Véanse: Hernández Jiménez v. AEE, 194 DPR 378, 384 (2015); Pérez Soto et al. v. Cantera Pérez, Inc. et al., supra, págs. 108-109.
Por consiguiente, al evaluar los hechos de este caso a la luz del derecho aplicable, surge que el Tribunal de Apela-ciones erró al desestimar el recurso ante su consideración, fundamentado en que su notificación fue tardía. Máxime, cuando la peticionaria depositó en el correo la notificación correspondiente once días antes de que venciera el término aplicable. Como correctamente indica la opinión disidente, “[l]os tribunales tenemos el deber de re-pensar las normas excesivamente formalistas y rígidas que permean el dere-cho procesal apelativo en nuestra jurisdicción, muchas de las cuales son producto de interpretaciones que son contra-rias al mandato general, y al espíritu, de la Ley de la Judicatura”.(3) En vista de que la Sala de Despacho denegó expedir el recurso, y con ello validó el proceder del Tribunal de Apelaciones quien le confirió carácter jurisdiccional a un requisito de cumplimiento estricto, disiento.

 El Hon. Roberto Sánchez Ramos, juez del Tribunal de Apelaciones, emitió una opinión disidente.


 Opinión disidente, Apéndice, págs. 8-10.


 Íd., pág. 10.